MEMORANDUM2
Kenneth P. Strother appeals pro se the district court’s summary judgment for Oregon officials in Strother’s 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment. See Oluwa v. Gomez, 133 F.3d 1237, 1238 (9th Cir.1998). We affirm.
Strother contends the district court erred in determining he failed to effect timely service of process. This contention fails because Strother did not effect service of process on defendant Frerichs with*809in 120 days of filing his complaint. See Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.1994). Strother also failed to name Howland as a defendant within the statute of limitations period for section 1983 actions. See Cooper v. City of Ashland, 871 F.2d 104, 105 (9th Cir.1989) (per curiam).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.